Citation Nr: 9932381	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for residuals of a left 
ankle injury.

4.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1971 to 
May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
asthma, residuals of a left ankle injury, and a left foot 
disorder; found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
nervous disorder; and denied entitlement to non-service-
connected disability pension benefits.  The veteran filed a 
Notice of Disagreement (NOD) in June 1996; however, in his 
August 1996 VA Form 9, he withdrew his appeal as to the issue 
of entitlement to pension, and appealed only the service 
connection issues.  

The Board notes that, in a May 1999 Supplemental Statement of 
the Case (SSOC), the RO concluded that the claim seeking 
service connection for a nervous disorder had not been 
previously denied by the RO; therefore, the issue was 
properly re-characterized as entitlement to service 
connection (not an attempt to reopen a claim) for a nervous 
disorder.  The veteran was informed of all the relevant laws 
and regulations pertaining to this issue in the SSOC; hence, 
he has not been prejudiced by the RO's initial error.  

In a March 1997 rating decision, the RO denied the veteran's 
claim for service connection for a right shoulder disorder.  
In a July 1997 rating decision, service connection was denied 
for a left knee disorder, a left shoulder disorder, and flat 
feet.  The veteran has not filed an NOD pertaining to any of 
these issues, and they have not been certified for appellate 
review.  They will not be addressed in this decision.  

In a June 1999 rating decision, the RO granted entitlement to 
a permanent and total disability rating for purposes of non-
service-connected pension benefits.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service medical records indicate that the veteran was 
treated for anxiety and depression; upon mental status 
examination prior to separation from service, no significant 
mental illness was present.  

3.  Service medical records indicate that the veteran 
reported a history of bronchial asthma since childhood, and 
sustained a left ankle inversion sprain.  

4.  The medical evidence does not show that the veteran's 
current psychiatric disorder was manifested in service, or 
that it is in any way related to service.  

5.  The veteran does not currently have any clinical 
manifestations of asthma.  

6.  The medical evidence does not show that the veteran's 
left ankle inversion sprain in service resulted in chronic 
disability, or that any current left ankle disorder (if 
present) is related to his military service.  

7.  The medical evidence does not show that the veteran's 
current left foot disorder (if present) is related to his 
military service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a psychiatric disorder, asthma, 
residuals of a left ankle injury, and/or a left foot 
disorder.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that, at a pre-induction 
physical in July 1971, the veteran was found to be qualified 
for service.  He was seen on September 15, 1971, for multiple 
complaints, including asthma.  No clinical evidence of asthma 
was found.  He was seen again on September 23, 1971, for 
complaints of shortness of breath and total body pain.  The 
clinical impression was anxiety; Valium was prescribed.  On 
November 10, 1971, he reported feeling weak and out of 
breath.  He also indicated that he could not sleep at night.  
Clinical evaluation was negative.  Elavil was prescribed.  On 
November 16, 1971, he complained of a nervous condition, with 
lethargy and fatigue.  He related that he had many domestic 
problems, but would not discuss them.  The clinical 
impression was depression.  On December 16, 1971, he reported 
chest pain and difficulty sleeping.  The clinical impression 
was anxiety, and Valium was prescribed.  

In a Report of Medical History, completed in March 1972, the 
veteran indicated that he experienced foot trouble, frequent 
trouble sleeping, depression or excessive worry, and 
shortness of breath.  Upon separation examination, the 
veteran's lungs and chest, as well as his feet, were found to 
be clinically abnormal.  He was referred for further 
evaluation.  

At an Allergy Consultation, the veteran related that he had 
suffered from asthma for the past 19 years, and that he had 
once required hospitalization for the condition.  He said he 
took Tedral, which controlled his symptoms.  Physical 
examination revealed that the airways of the nose were 
narrow, bilaterally; the turbinates were enlarged, and the 
mucosa were somewhat inflamed.  The impression was bronchial 
asthma.  At an Orthopedic Consultation, the veteran 
complained of pain across his toes when he exercised.  
Physical evaluation was normal, aside from calluses under the 
fifth toes.  Upon Mental Status Evaluation, the veteran was 
alert and oriented, and exhibited a level mood, a clear 
thought process, normal thought content, and a good memory.  
It was concluded that he did not have any significant mental 
illness, although the examiner noted that he had 
passive/aggressive tendencies.  He was cleared for 
administrative discharge, based upon unsuitability.  

The veteran was seen in April 1972 for complaints of trauma 
to his left foot.  It was noted that he had injured his left 
ankle while playing basketball.  Clinical examination 
revealed that he ambulated without problems and there was no 
deformity of the left ankle.  The ankle did exhibit minimal 
edema and some limitation of motion.  X-rays were negative.  
The impression was mild inversion sprain of the left ankle.  
He was placed on a restricted profile for one week.  At a 
follow-up appointment approximately ten days later, he 
related that the ankle did not feel much better.  Examination 
at that time revealed no edema and only very slight 
tenderness on the lateral ankle ligaments.  The impression 
was post left ankle inversion sprain.  

Outpatient treatment records from the Philadelphia, 
Pennsylvania, VA Medical Center (VAMC) indicate that the 
veteran was seen in July 1980 for an adjustment reaction to a 
stressful situation.  At that time, there was no evidence of 
an anxiety or depressive disorder.  In August 1980, he was 
seen for complaints of left foot pain.  X-rays were negative.  
The diagnosis was tendinitis.  In September 1980, he was seen 
for complaints of paranoia and depression.  The assessment 
was depression, with vegetative symptoms.  

At a VA examination in December 1980, the veteran reported 
that he was in the military in 1972.  He related that he had 
not had psychiatric problems while in the service, but that, 
over the past year, he had been involved in a lawsuit and had 
been under a great deal of stress.  He had developed 
insomnia, but denied experiencing hallucinations, or 
homicidal or suicidal thoughts.  He was diagnosed with 
anxiety reaction.  At a psychological evaluation, he 
complained of insomnia and an inability to cope with stress.  
The examiner found no evidence of a psychosis.  The diagnosis 
was neurotic depression.  His prognosis was considered to be 
good.  

Outpatient treatment reports from the Coatesville, 
Pennsylvania, VAMC, dated from February 1993 to May 1994; and 
from September 1995 to October 1995, document treatment for 
various disabilities.  

Discharge summaries from the Coatesville VAMC reveal that the 
veteran was hospitalized at that facility from March 28, 
1994, to May 20, 1994; and from September 20, 1995, to 
October 18, 1995.  The diagnoses included drug dependence for 
marijuana and cocaine, as well as depression.  

Discharge summaries from the Philadelphia VAMC reveal that 
the veteran was hospitalized at that facility from March 2, 
1994, to March 28, 1994; from September 22, 1994, to October 
11, 1994; from December 29, 1994, to January 4, 1995; from 
December 8, 1995, to January 11, 1996; from January 14, 1996, 
to January 31, 1996; from October 2, 1997, to October 15, 
1997; from April 13, 1998, to April 21, 1998; and from 
September 2, 1998, to September 24, 1998.  The diagnoses 
included:  drug dependence; substance-induced mood disorder; 
alcohol dependence; schizoaffective disorder; adjustment 
disorder with depressed mood; cocaine abuse; depression; 
mixed personality disorder; major depression; and psychosis, 
not otherwise specified.  

Outpatient treatment reports from the Philadelphia VAMC, 
dated from March 1996 to April 1998, indicate that the 
veteran was seen for various psychiatric and physical 
complaints, and participated in therapy.  A 
neuropsychological evaluation was conducted in March 1996.  
The veteran related that he had served in the military for 
eight months.  He said he had become frustrated and 
demoralized at the obstacles he had encountered, including 
racial discrimination.  He stated that, during a training 
exercise, a mock execution was carried out and a gun filled 
with blanks was pointed at his head.  The incident caused him 
extreme anxiety.  Shortly thereafter, he was offered a 
discharge.  Personality testing failed to reveal an 
underlying psychotic process, but did reveal depression and 
anger of moderate proportions.  It was reported that he 
lacked self-confidence and self-esteem, and exhibited a 
tendency to externalize the blame for his perceived 
shortcomings.  

In his June 1996 NOD, the veteran related that he suffered 
from depression while he was in the military and that was the 
reason for his discharge.  

At a VA general medical examination in April 1997, the 
veteran reported a history of asthma since childhood.  He 
stated he was currently asymptomatic, and had never been 
hospitalized because of the condition.  He said he had no 
shortness of breath, but, once in a great while, required 
over-the-counter medication.  He also reported multiple 
orthopedic complaints involving his left shoulder, left 
ankle, left knee, and left foot.  He was able to ambulate 
independently, but developed a low-grade ache after an hour.  
He was being treated for major depression with a sleep 
disorder.  Clinical evaluation revealed an alert, oriented, 
male with a blunt affect.  The lungs were clear to 
auscultation, with good air entry.  Examination of the left 
ankle showed no deformities and no pain on pressure.  Range 
of motion of the left ankle was dorsiflexion from 0 degrees 
to 30 degrees; with plantar flexion from 0 degrees to 45 
degrees.  The left foot was clinically normal.  The diagnoses 
were asymptomatic asthma, and normal left ankle and foot.  

At a VA psychiatric examination in April 1997, the veteran 
related that he was seen by a psychiatrist in the military 
prior to his separation and was diagnosed with depression.  
He indicated that his symptoms of depression had been 
continuous since his discharge.  His mood remained depressed, 
and he reported significant lethargy, decreased appetite, 
poor sleep, psychomotor retardation, feelings of guilt, and 
difficulty concentrating.  He noted that he had experienced 
suicidal ideation in the past, but did not currently have 
any, and that his medications had controlled his 
hallucinations.  He also reported having been treated for 
substance abuse problems.  Mental status evaluation revealed 
that the veteran's speech was normal in tone, volume, and 
rate.  His mood was depressed and his affect was flat.  His 
thought process was logical and goal-directed.  There were no 
hallucinations, no delusions, and no suicidal or homicidal 
ideations.  His judgment and insight were fair; cognitive 
abilities were mildly impaired.  The diagnosis was major 
depressive disorder with psychotic features.  

At a VA psychiatric examination in April 1998, the veteran 
gave a history of several hospitalizations for mental 
problems as well as substance abuse.  Currently, he said he 
took Prozac and sleeping medication.  He complained that he 
still had difficulty sleeping despite the medication, and 
that he felt depressed.  He said that, in the past, he had 
often felt that people were after him or had heard a voice 
calling him.  Clinical evaluation revealed that his affect 
was moderately depressed.  He was oriented, but showed memory 
lapses.  His insight and judgment were marginal.  The 
diagnosis was mood disorder associated with substance abuse.  

At a VA examination in April 1998, the veteran related that 
he had fallen during basic training and hurt his left ankle.  
He complained of pain in the left ankle.  He also reported a 
history of asthma, but stated that he was currently 
asymptomatic.  Clinical evaluation revealed that his lungs 
were normal.  Examination of the left ankle joint revealed 
mild tenderness, with no cyanosis, edema, or deformity.  
Range of motion of the left ankle was dorsiflexion from 0 
degrees to 25 degrees; and plantar flexion from 0 degrees to 
45 degrees.  X-rays showed a normal left ankle.  The 
impression was arthritis of the left ankle, and asymptomatic 
asthma.  

II.  Analysis

The threshold question in this case must be whether the 
veteran has presented well-grounded claims.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claims must fail and there is no 
further duty to assist in their development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West 1991).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A.  Psychiatric Disorder

Service medical records indicate that the veteran was seen on 
several occasions for complaints of anxiety, lethargy, and 
insomnia.  He was variously diagnosed with anxiety or 
depression.  Upon mental status evaluation prior to his 
separation from service, it was found that he did not have 
any significant mental illness.  VA records indicate that the 
veteran was seen for similar complaints in 1980.  It was 
concluded that there was no evidence of an anxiety or 
depressive disorder.  Current VA outpatient and 
hospitalization records reflect that the veteran has been 
treated for substance abuse, mood disorder secondary to 
substance abuse, major depression, and an unspecified 
psychosis.  However, these records do not relate his current 
symptomatology to his military service.  In addition, the 
veteran has not provided any evidence of continuity of 
symptomatology.  Therefore, the Board finds that the claim 
for service connection for a psychiatric disorder is not well 
grounded, and must be denied.  

B.  Asthma

The evidence of record indicates that the veteran had a 
history of asthma since childhood.  Service medical records 
reveal that he was seen in September 1971, for complaints 
related to asthma.  However, upon examination, no clinical 
evidence of asthma was present.  Upon separation examination 
in March 1972, it was found that the airways of the veteran's 
nose were narrow, the turbinates were enlarged, and the 
mucosa were somewhat inflamed.  The clinical impression was 
bronchial asthma.  Current VA treatment records, including VA 
examinations in April 1997 and April 1998, demonstrate that 
the veteran has no clinical manifestations of asthma, and 
asymptomatic asthma was diagnosed.  

Based upon this evidence, the Board concludes that the 
veteran has failed to present evidence showing a medical 
diagnosis of current disability related to his preexisting 
asthma; therefore, the issue of aggravation or a nexus to 
service does not even arise.  As the Court of Appeals for 
Veterans Claims has noted, "in the absence of proof of a 
present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since the 
medical evidence does not currently show the presence of any 
clinical manifestations of asthma, the Board concludes that 
the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim of service connection for 
that disability, as imposed by 38 U.S.C.A. § 5107(a).  

C.  Residuals of a Left Ankle Injury

Service medical records indicate that the veteran was treated 
for a mild inversion sprain of the left ankle.  No chronic 
residuals were noted upon follow-up examination.  Upon VA 
examinations in April 1997 and April 1998, the veteran's left 
ankle was found to be clinically normal.  No swelling or 
edema was present, and full range of motion was demonstrated.  
In addition, X-rays were negative.  Based upon this evidence, 
the Board concludes that the veteran has failed to present 
evidence of a nexus between any current left ankle disorder 
(if present) and the injury he sustained in service, and has 
also failed to present evidence of continuity of 
symptomatology.  Therefore, the claim for service connection 
for residuals of a left ankle sprain is not well grounded, 
and must be denied.  

D.  Left Foot Disorder

Service medical records reflect that the veteran's feet were 
found to be clinically abnormal upon initial examination at 
the time of separation.  However, an orthopedic consultation 
revealed no clinical abnormalities other than calluses under 
the fifth toes.  Current medical evidence, including VA 
examinations in April 1997 and April 1998, do not show a 
current diagnosis of any left foot disorder.  Since the 
medical evidence does demonstrate current disability related 
to the veteran's left foot, the Board concludes this claim is 
also not well grounded and must be denied.  See Brammer, 
supra.  
E.  Conclusion

The Board notes that we have carefully considered the 
statements of the veteran, and, to the extent that he is 
offering his own medical opinions and diagnoses, the record 
does not indicate that he has any professional medical 
expertise.  See King, supra.  Therefore, his assertions 
regarding his claimed disabilities, sincere though they may 
be, are not probative as to either present diagnosis or nexus 
to service, because lay persons are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  


ORDER

Service connection for a psychiatric disorder, asthma, 
residuals of a left ankle injury, and/or a left foot disorder 
is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

